As it seems to me, the issue is the same, whether the question is as to how "the present state of judicial opinion" in Ontario is to be ascertained, or whether it is as to how *Page 525 
"the present state of judicial opinion" in this state is to be ascertained. In both cases the issue is a mixed issue of law and fact, — intending by an issue of fact one that may, and by an issue of law one that may not properly be submitted to a jury. It is an issue of fact in so far as it involves where the decisions of the court are to be found; and an issue of law in so far as it involves the conclusions to be drawn from these decisions; and that seems to have been the view of this court in 1908 when Andersen v. Young, 74 N.H. 428 was decided. Kimball v. Company, 76 N.H. 81; Baldwin v. Thayer, 71 N.H. 257. See also Ferguson v. Clifford, 37 N.H. 86,98.